Case 1:20-cv-06489-ALC Document 14 Filed 08/31/20 Page 1 of 10

Case 1:20-cv-06489-ALC Document10 Filed 08/18/20 Page 1 of 2

AO 440 (Rev. 06-12) Summons ina Civil Action

 

UNITED STATES DISTRICT COURT

for the

Southern District of New York

MOROCCANOIL, INC.

Pleintiffts)
v. Civil Action No. 1:20-cv-06489

TAL SARAH ESHKOLI, and ESHKOLI
PROMOTIONS & PRODUCTIONS LTD.

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) ESHKOLI PROMOTIONS & PRODUCTIONS LTD.
16 El Salvador St., Flat 57,
Jerusalem

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney.
whose name and address are: Guy Yonay

Pearl Cohen Zedek Latzer Baratz LLP
1500 Broadway, 12th Floor
New York, NY 10036

If you fail to respond. judgment by default will be entered against you for the relief demanded in the complaint,
You also must file your answer or motion with the court.

CLERK OF COURT

Date: 08/18/2020 /a/ PO. Newee

Signature of Clerk or Deputy Clerk

 
Case 1:20-cv-06489-ALC Document 14 Filed 08/31/20 Page 2 of 10

Case 1:20-cv-06489-ALC Document 10 Filed 08/18/20 Page 2 of 2

AO 440 (Rev. 06-12) Summons ina Civil Action (Page 2)

Civil Action No. 1:20-cv-06489

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (ane off individual cand title, ifeun) EsSW Kol PRoMdT ion S > Producches
was reecived by me on fare) AYguesyr MM, 20.0 + Aaousr 2S 2 . Lave. ;

1 [personally served the summons on the individual at (piece,

ON felette} or

(1 I left the summons at the individual's residence or usual place of abode with (eames
. a person of suitable age and discretion who resides there,
on (date) , and mailed a copy to the individual’s last known address: or
[served the summons on (name of indivicliel) . who is
designated by law to accept service of process on behalf of frame of organization)

On (cate) or

A [ returned the summons unexecuted because a diols And COnyone ot > oF
akote addres¢ = Selocal Viet Ss‘

ON Hugust AA 220 GT AHAS 20)1B
Ord 22305 and on Aust 202020 at
My fees are $ for travel and $ “ZL q + for services, for a total of $ 342 as

+$0 VAT

| declare under penalty of perjury that this information is true.

Date: Ragu Aq at 2D

Other (specifiy:

 

SuerCi ys signattire

Oth VauaudoV

Printed name ane title

Hash) ChYhY Io Rone gen

Server's address

Additional information regarding attempted service, ete:
Case 1:20-cv-06489-ALC Document 14 Filed 08/31/20 Page 3 of 10

Case 1:20-cv-06489-ALC Document10 Filed 08/18/20 Page 1 of 2

AO 440 (Rev. 06-12) Summons ina Civil Action

 

UNITED STATES DISTRICT COURT

for the

Southern District of New York

MOROCCANOIL, INC.

Plaintiffis)
M. Civil Action No. 1:20-cv-06489

TAL SARAH ESHKOLI, and ESHKOLI

)
)
)
)
)
)
)
)
PROMOTIONS & PRODUCTIONS LTD. )
)
)
)

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and acklress) ESHKOLI PROMOTIONS & PRODUCTIONS LTD.
16 El Salvador St., Flat 57,
Jerusalem

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you reecived it) — or 60 days if you
are the United States or a United States agency. or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney.
whose name and address are: Guy Yonay

Pearl Cohen Zedek Latzer Baratz LLP
1500 Broadway, 12th Floor
New York, NY 10036

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: 08/18/2020 [2D Newer

Signature of Clerk or Deputy Clerk

 
Case 1:20-cv-06489-ALC Document 14 Filed 08/31/20 Page 4 of 10

Case 1:20-cv-06489-ALC Document10 Filed 08/18/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons ina Civil Action (Page 2)

Civil Action No. 1:20-cv-06489

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of incividual and title. ifany) Fen KoLL co MOXLOAS 4 Or oducts tel,
was received by me on (date) Ragu D 202.3 owns PAG WOT A, 202d

1 I personally served the summons on the individual at (plece,

ON felate) or

1 [left the summons at the individual’s residence or usual place of abode with (ame)
.aperson of suitable age and discretion who resides there,
ON feletes . and mailed a copy to the individual's last known address: or
[1 I served the summons on frame of incivictel) . Who Is
designated by law to accept service of process on behalf of frame of organization)

ON felete) : or

A | returned the summons unexecuted because 1 oudn + Fvk ee octror :
A Other pecite: Vine abdte addres Olesp we Sever VISITS)
On Pagusr QDIwWSD ark Qoy4a and oa
Aopdt D,a2Qo at ASUS
My fees are $ for travel and $ iu for services, for a total of $ 53
+8 VAT

| declare under penalty of perjury that this information is truc.

 

pa: Praguck DE, 2020 SoM) CRU

Server's signature

Printed namie and title

Corp 2. Yer p

Server's addivess

Additional information regarding attempted service, ete:
Case 1:20-cv-06489-ALC Document 14 Filed 08/31/20 Page 5 of 10

Case 1:20-cv-06489-ALC Document 10 Filed 08/18/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons ina Civil Action

UNITED STATES DISTRICT COURT

for the

Southern District of New York

MOROCCANOIL, INC.

Plaintiffis)

V. Civil Action No. 1:20-cv-06489

TAL SARAH ESHKOLI, and ESHKOLI
PROMOTIONS & PRODUCTIONS LTD.

Defenelenit(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's mane and address) ESHKOLI PROMOTIONS & PRODUCTIONS LTD.
16 El Salvador St., Flat 57,
Jerusalem

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Guy Yonay

Pearl Cohen Zedek Latzer Baratz LLP
1500 Broadway, 12th Floor
New York, NY 10036

If vou fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: 08/18/2020 [tO Newer

Signature of Clerk or Deputy Clerk

 
Case 1:20-cv-06489-ALC Document 14 Filed 08/31/20 Page 6 of 10

Case 1:20-cv-06489-ALC Document10 Filed 08/18/20 Page 2 of 2

AO 40 (Rev. 06°12) Summons ina Civil Action (Page 2)

Civil Action No. 1:20-cv-06489

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I)

This summons for (name of incividuel and title, if anv) Feu KoL\ Pro morong %. Produacckwrns
was received by me on fae) Pgs as. 2020 UWD.

[ | personally served the summons on the individual at (place)
On fdete) > or

1 [left the summons at the individual's residence or usual place of abode with fname)

. a person of suitable age and discretion who resides there,

on (cate) . and mailed a copy to the individual’s last known address: or
I served the summons on (name of incdivichial) . Who is
designated by law to accept service of process on behalf of (name of organization)
ON (clare) > or
[returned the summons unexecuted because Or

A Other «peciiy: LL. Aunt Find ie, ok ane ow
_ nck 2 Sammons on
TE nol cack ot choo C Pricpace I> enckésecl)

ak oa
My fees are $ for travel and $ Xo for Bye for a total of $ ase
74% vat

| declare under penalty of perjury that this information is true.

Date: Rugqusk Diy co Jo

 

SCV SHAUN
S z

_ Lov) Gnlan ¢'

Priued name aud tite

ms

Con Poy 2y THe wp

Server's acdress

Additional information regarding attempted service, ete:
 
Case 1:20-cv-06489-ALC Document 14 Filed 08/31/20 Page 8 of 10

Case 1:20-cv-06489-ALC Document9 Filed 08/18/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons ina Civil Action

 

UNITED STATES DISTRICT COURT

for the

Southern District of New York

MOROCCANOIL, INC.

Plaintiff(s)
v. Civil Action No. 1:20-cv-06489

TAL SARAH ESHKOLI, and ESHKOLI
PROMOTIONS & PRODUCTIONS LTD.

)
)
)
)
)
)
)
)
)
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) TAL SARAH ESHKOLI
16 El Salvador St., Flat 57,
Jerusalem

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency. or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of

the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney.
whose name and address are: Guy Yonay

Pearl Cohen Zedek Latzer Baratz LLP

1500 Broadway, 12th Floor

New York, NY 10036

Ifyou fail to respond. judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court,

CLERK OF COURT

Date: 08/18/2020 . [2.0 Nowe

Signature of Clerk or Deputy Clerk

 
Case 1:20-cv-06489-ALC Document 14 Filed 08/31/20 Page 9 of 10

Case 1:20-cv-06489-ALC Document9 Filed 08/18/20 Page 2 of 2

AO 440 (Rev. 06°12) Summons ina Civil Action (Page 2)

 

Civil Action No. 1:20-cv-06489

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

A
This summons for fname of individual ane title. if any) Ws ‘ TAL <. RRA EARKol \
was received by me on (late) Ruguct ) J, 2© IO

1 | personally served the summons on the individual at (place)

ON fclate) or

[7 [left the summons at the individual’s residence or usual place of abode with fname)
.a person of suitable age and diseretion who resides there,
on (date) .and mailed a copy to the individual’s last known address: or
1 [served the summons on (acme of individual) . who is
designated by law to accept service of process on behalf of tame of organization)

On filate) or

C1 | returned the summons unexecuted because :or
2
Other fspecifv): is Aran Find anyone cur thre akyYve

oddres and 1 qived Ane PALES, On
ve, iS
Yre onecral pact 4 We Res ¢ eh CaaS

My fees are $ for travel and $ US4 BV 46: services. for a total of $ ; ee
ln my VISCY The summons leFt oa clouy bore VE OR
aAsy there,

I declare under penalty of perjury that this information is true.

Date: 2614/26 NN,
Server slsignatnrt

LTAMAR EDRT

Printed name and title

Enln 39) 70] 12 TWN

Serter’s address

Additional information regarding attempted service, ete:
 
